Exhibit 10.3
EXECUTION VERSION




SECOND AMENDMENT TO TERM LOAN AGREEMENT
THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is effective as
of November 2, 2016 among PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement (as defined
below).
R E C I T A L S
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Term Loan Agreement, dated as of March 9, 2015, as
amended by the First Amendment to Term Loan Agreement, dated as of September 9,
2015 (as so amended and as otherwise amended or modified from time to time, the
“Loan Agreement”);
WHEREAS, the Borrower has requested a modification to the Loan Agreement as
described below; and
WHEREAS, the Lenders party hereto are willing to agree to such modification,
subject to the terms set forth herein as more fully set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T
1.    Amendments to Loan Agreement.
(a)The definition of “Material Lease” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety.
(b)The following definition in Section 1.1 of the Loan Agreement is amended and
restated in its entirety to read as follows:
“Indebtedness” means with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions





--------------------------------------------------------------------------------




providing for the financing of assets through one or more securitizations or in
connection with, or pursuant to, any synthetic lease or similar off-balance
sheet financing, (j) the aggregate amount of uncollected accounts receivable of
such Person subject at the time of determination to a sale of receivables (or
similar transaction) to the extent such transaction is effected with recourse to
such Person (whether or not such transaction would be reflected on the balance
sheet of such Person in accordance with GAAP), (k) all Specified Securities and
(l) all indebtedness referred to in clauses (a) through (k) above secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person.
(c)The following definitions are hereby added to Section 1.1 of the Loan
Agreement in the appropriate alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(d)Clause (d) in the definition of “Defaulting Lender” in Section 1.1 of the
Loan Agreement is hereby amended to read as follows:
(d) has become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or has become the subject of a Bail-in Action.




2

--------------------------------------------------------------------------------




(e)Section 6.18 and Section 6.19 of the Loan Agreement are hereby deleted in
their entirety and replaced with the following:
6.18    [Reserved].
6.19    [Reserved].
(f)Section 7.2 of the Loan Agreement is amended and restated in its entirety to
read as follows:
7.2     Financial Covenant.
The ratio of (a) Consolidated Indebtedness to (b) Consolidated Capitalization
shall be less than or equal to 0.65 to 1.0 as of the last day of any Fiscal
Quarter.
(g)Clause (p) of Section 8.5 of the Loan Agreement is amended to read as
follows:
(p) Liens on Property that is subject to a lease that is classified as an
operating lease as of the Closing Date but which is subsequently converted to a
capital lease,
(h)A new Section 11.22 is hereby added to the Loan Agreement to read as follows:
11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-down and Conversion Powers of any EEA Resolution
Authority.
(i)Schedule 6.18 and Schedule 6.19 to the Loan Agreement are hereby deleted in
their entirety.
(j)Footnote 1 in Schedule 1 to Exhibit 7.1(c) to the Loan Agreement is hereby
deleted.




3

--------------------------------------------------------------------------------




2.    Effectiveness.


This Amendment shall be effective as of November 2, 2016; provided that on or
before such date the Administrative Agent shall have received copies of this
Amendment duly executed by the Borrower and the Required Lenders.


3.    Ratification of Loan Agreement. The term “Loan Agreement” as used in each
of the Loan Documents shall hereafter mean the Loan Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Loan
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each party hereto
acknowledges and consents to the modifications set forth herein and agrees that,
other than as explicitly set forth in Section 1 above, this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents
(including, without limitation, the indemnity obligations set forth therein) and
that, after the date hereof, this Amendment shall constitute a Loan Document.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents or
constitute a waiver of any provision of any of the Loan Documents.


4.    Authority/Enforceability. The Borrower represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment, or, if required, any such consent, approval,
authorization, order, filing, registration or qualification has been previously
obtained or made.
5.    Representations and Warranties. The Borrower represents and warrants to
the Lenders that (a) the representations and warranties of the Borrower set
forth in Section 6 of the Loan Agreement are true and correct as of the date
hereof, unless they specifically refer to an earlier date and except that, for
purposes of the foregoing, the references to “December 31, 2014” in Section 6.7
of the Loan Agreement are hereby amended to “December 31, 2015,” (b) no event
has occurred and is continuing which constitutes a Default or an Event of
Default, and (c) it has no claims, counterclaims, offsets, credits or defenses
to its obligations under the Loan Documents, or to the extent it has any, they
are hereby released in consideration of the Lenders party hereto entering into
this Amendment.
6.    No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Loan Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a)  violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and




4

--------------------------------------------------------------------------------




Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would reasonably be expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.
7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (pdf) shall be
effective as an original.
8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]






5

--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:


PNM RESOURCES, INC.,
a New Mexico corporation
By:    /s/ Elisabeth Eden            
Name:    Elisabeth Eden
Title:    Vice President and Treasurer


PNM RESOURCES
SECOND AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
By:    /s/ Gregory R. Gredvig            
Name:    Gregory R. Gredvig            
Title:    Vice President                












PNM RESOURCES
SECOND AMENDMENT TO TERM LOAN AGREEMENT

--------------------------------------------------------------------------------






LENDERS:
ROYAL BANK OF CANADA,
as a Lender




By:    /s/ Frank Lambrinos            
Name:    Frank Lambrinos            
Title:    Authorized Signatory            




SUNTRUST BANK,
as a Lender




By:    /s/ Yann Pirio                
Name:    Yann Pirio                
Title:    Managing Director            




U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Eric J. Cosgrove            
Name:    Eric J. Cosgrove            
Title:    Senior Vice President            










PNM RESOURCES
SECOND AMENDMENT TO TERM LOAN AGREEMENT